Citation Nr: 0616491	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  96-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of residuals of a fracture of the right femur, 
with an adjustment disorder, currently rated as 70 percent 
disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from December 1993 to 
November 1994.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico granted service 
connection for the disability at issue and assigned it a 20 
percent rating effective from November 1994 in April 1995, 
and the veteran appealed.  In March 1997, the RO assigned the 
disability a 70 percent rating effective from November 1994.  
The veteran's wife, on behalf of the veteran, testified 
before the undersigned Judge in February 1998.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in August 1998 and November 2003 for further 
development.  Thereafter, in December 2005, the RO continued 
the evaluation assigned.


FINDING OF FACT

The veteran's residuals of a fracture of the right femur, 
with an adjustment disorder, are currently manifested by 
symptoms such as auditory hallucinations, inability to 
communicate effectively, grossly inappropriate behavior, 
virtual isolation in the community, extreme impairment in 
ability to maintain or retain employment, and Global 
Assessment of Functioning (GAF) score of 40-45.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the criteria for 
a 100 percent disability rating for residuals of a fracture 
of the right femur, with an adjustment disorder, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9410 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9410 (2004).

2.  The claim of entitlement to TDIU is dismissed as moot. 38 
U.S.C.A. §§ 5110(a), 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 4.16(a), 20.101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's adjustment disorder has been rated under 
Diagnostic Code 9433 by analogy under the "General Rating 
Formula for Mental Disorders."  By regulatory amendment 
effective November 7, 1996, substantive changes were made to 
that criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 
61 Fed. Reg. 52695- 52702 (1996).  In VAOPGCPREC 7-2003, the 
VA General Counsel (GC) held that in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Court overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedule and published it 
in the Federal Register, the publication clearly stated an 
effective date of November 7, 1996, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  See 61 Fed. Reg. 52695- 52702 (1996).  
Accordingly, for the period prior to November 7, 1996, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's psychiatric disability and 
evaluation will be under the amended provisions for 
evaluating mental disorders from November 7, 1996.

Prior to November 7, 1996, the veteran's adjustment disorder 
was evaluated using criteria from the general rating formula 
for psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).  Under this formula, a 70 percent 
evaluation is warranted where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was shown to be severely impaired, or by reason 
of psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  Id.  To warrant a 100 percent 
evaluation, the attitudes of all contacts except the most 
intimate must be so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must be 
unable to obtain or retain employment.  These criteria 
represent three independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under the revised criteria, a 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, including § 4.130 
and Code 9440 (2005).

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126 (2005).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  GAF 
scores ranging from 51-60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging from 31-40 reflect 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
Id.  

As noted in the November 2003 remand, one of the issues in 
this case is whether the veteran's poor communication during 
psychiatric evaluations was actually a symptom of his 
psychiatric disability or malingering.  In order to properly 
assess the veteran's disability, the Board must first make a 
finding on this issue.  

The medical evidence demonstrates a lack of responsiveness 
from the veteran during his mental examinations.  Clinical 
records from Dr. Rodriguez, particularly a report dated in 
June 1996, indicates that the veteran presented poor 
communication, In a June 1995 psychiatric evaluation for 
Social Security Administration (SSA) benefits, the examiner 
notes that the veteran was not paying attention to what was 
said to him during the evaluation approximately 60 percent of 
the time.  

VA examination reports dated in July 1996, October 1996, May 
2002, and July 2002 all indicated that it was not possible to 
provide an accurate evaluation of the veteran's psychiatric 
condition due to his failure to cooperate during examination, 
specifically his lack of response to questions.  The veteran 
was hospitalized for his psychiatric problems in October 1996 
following a recommendation by the October 1996 VA examiner.  
Again, the hospital summary noted that the examiner was 
unable to make a complete diagnosis assessment due to the 
veteran's lack of cooperation with interviewer.  

In addition, the July 2002 VA examiner opined that the 
veteran was intentionally refusing to answer questions 
motivated by an incentive of obtaining compensation.  
However, no such finding was indicated by the prior VA 
examiners, his treating physician, Dr. Rodriguez, or the 
examiner for SSA benefits.  As a result, the Board requested 
further medical evaluation to resolve this issue.      

The July 2004 VA examiner thoroughly explored the issue of 
whether the veteran's failure to communicate during 
examinations was malingering or a symptom of his disability.  
The examiner found that the veteran's lack of communication 
is at least as likely as not related to his neuropsychiatric 
condition, as it is derived from a voluntary decision made by 
the veteran for whatever reason.  According to the examiner, 
the veteran's "elective mutism" is seen in many different 
neuropsychiatric conditions as an element of the whole 
clinical picture and was found to be with this veteran.   
During examination, the veteran discussed the fact that when 
he hears the "voice" that he deals with it by talking to 
his wife as factual support for his opinion.  

The examiner's opinion was supported by findings from his 
examination of the veteran, including discussions of the 
veteran's auditory hallucinations, and analyzing the record, 
particularly the most recent VA Social Survey, which 
confirmed that the veteran lives in isolation, limiting 
contact to his wife.   

Based upon the findings of the July 2004 VA examiner, and 
giving benefit of the doubt to the veteran, the Board 
determines that the record does not show that the veteran is 
malingering or fabricating his symptomatology in order to 
obtain VA benefits.  Therefore, for purposes of evaluation, 
the Board will consider the veteran's lack of responsiveness 
to questions as a symptom of his psychiatric disability.  

Pertinent evidence dated before November 7, 1996 includes 
treatment records from Dr. Rodriguez, Dr. Marrero, SSA 
records, two VA examination reports dated in 1996, and a VA 
Social Survey report.  

In a June 1995 psychiatric evaluation for Social Security 
Administration (SSA) benefits, the examiner revealed that the 
veteran exhibited both cooperation and hostility during the 
interview.  He was not oriented to time, memory and 
concentration were deficient, and his capacity to judge his 
present reality and anticipate the consequences of his acts 
was deficient at that time.  The examiner further indicated 
that the veteran was not paying attention to what was said to 
him during the evaluation approximately 60 percent of the 
time.  The record shows that the veteran was awarded SSA 
disability benefits based upon his psychiatric disability.
 
A treatment record from Dr. Rodriguez dated in June 1996 
noted negative attitude to answering questions, suicidal 
ideas, isolation, insomnia and irritability.  Dr. Rodriguez 
indicated that the veteran was disinterested in personal 
hygiene since he began treating the veteran in September 
1995.  Moreover, he consistently opined that the veteran was 
unable to work due to his psychiatric problems.  

A report from Dr. Marrero, a VA psychologist, dated in August 
1996 noted that the veteran was unresponsive, quiet and 
motionless except for biting his nails.  Dr. Marrero noted 
the severe symptoms of poor communication, negative attitude 
to questions, suicidal ideas, isolation, insomnia, 
irritability, refusal of personal hygiene, lack of 
motivation, shouting and crying spells, and frequent refusal 
to eat reported by Dr. Rodriguez.  

A VA Social Survey report corroborated the above findings 
where, after interviewing neighbors and the veteran's wife, 
the evaluator indicated that the veteran's behavior was 
severe and extreme behavior.  The evaluator also noted the 
veteran's extreme isolation.  As noted above, VA examination 
reports dated in July 1996 and October 1996 , noted the 
veteran's failure to communicate during examination.  

In short, the competent evidence summarized above 
demonstrates both extreme isolation from the community and an 
inability to maintain or retain employment.  Based on these 
findings, the Board concludes that the veteran meets the 
criteria for a 100 percent evaluation under Diagnostic Code 
9410.  38 C.F.R. § 4.132 (1996).   

As for whether the veteran meets a 100 percent evaluation 
under the new criteria, the medical evidence demonstrates 
symptoms such as auditory hallucinations, memory loss, 
intermittent neglect of personal hygiene, impairment in 
communication and inappropriate behavior such as difficulty 
communicating with individuals other than his wife, and 
extreme isolation from everyone except his wife.  The 
veteran's isolation is noted in the 2004 VA Social Survey 
report and testimony from his wife.  The 2004 VA Social 
Survey evaluator indicated that he  interviewed the veteran's 
wife, who said that the veteran does not socialize with 
anyone, has little or no interaction with his minor son, and 
does not speak much to her as well.  This was corroborated in 
interviews with the neighbors of the veteran, who indicated 
that he remains isolated and behaves as a mentally ill 
person.  The findings from the social survey evaluator are 
consistent with the wife's testimony before the undersigned 
Judge in 1998.  The 2004 VA Social Survey evaluator also 
found that the veteran does not engage in social and 
industrial activities.  He is at home most of the time.  He 
requires supervision for all activities of daily living, and 
he has not performed industrial activities since his 
discharge from service.  The veteran was rated as having 
extreme industrial and social impairment.  

In addition, the veteran's treating psychiatric physician, 
Dr. Rodriguez has consistently opined since he began treating 
the veteran in September 1995 that the veteran is 
unemployable due to his adjustment disorder.  Dr. Rodriguez 
consistently noted symptoms of impairment in communication, 
inappropriate behavior, isolation, and memory loss, and his 
inability to work due to his psychiatric disability.  

The July 2004 VA examination report indicated that the 
veteran's neuropsychiatric condition represented a major 
impairment in his occupational and social functioning.  As 
noted above, the examiner found that the veteran's poor 
communication skills were a symptom of his disability.  While 
finding that the veteran could perform personal hygiene, the 
examiner discussed in detail the veteran's auditory 
hallucinations and how this problem greatly impacted on his 
interaction not only with prior psychiatric evaluators, but 
with his daily life.  These findings are also consistent and 
are corroborated by the GAF score of 40-45 assigned to the 
veteran by the VA examiner.  

In short, although not every symptom listed under the 100 
percent evaluation under the new rating criteria is met, the 
Board finds that sufficient criteria are met such that, 
resolving doubt in the veteran's favor, the assignment of a 
total schedular evaluation, or 100 percent evaluation, for 
the veteran's service-connected psychiatric disorder under 
both the old and new rating criteria is warranted.   

As the veteran is entitled to a schedular 100 percent 
disability rating for his service-connected adjustment 
disorder, the Board does not reach the issue of entitlement 
to a TDIU.  Rather, the Board finds the issue of TDIU has 
been rendered moot.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 
(June 7, 1999), 64 Fed. Reg. 52375 (1999). See also Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Finally, the Board notes that the evidence does not indicate 
right femur disability such as would warrant a separate 
rating for the right femur fracture.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253, 5255 (2005).  A February 1996 
examiner for SSA purposes reported normal findings and a 
completely healed fracture.  Findings on the October 1996 VA 
examination are suspect because the veteran did not follow 
orders.  Only passive motion studies were done.  The examiner 
was unable to elicit any meaningful information from the 
veteran.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West Supp. 2005).  Given the favorable outcome 
as noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). .


ORDER

A 100 percent evaluation for residuals of a fracture of the 
right femur, with an adjustment disorder, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  

A total disability rating based on individual unemployability 
due to service-connected disability is dismissed as moot.   



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


